Case 1:20-cv-01006-GHW Document 128-18 Filed 07/23/21 Page 1 of 9




                  EXHIBIT "R"
                       Case
                        1   1:20-cv-01006-GHW Document 128-18 Filed 07/23/21 Page 2 of 9
          »/
' n




          Sciame                              Construction Managers
                                              Consultants
                                                                                            RFI Transmittal

          WHERE BUILDING IS AN ART            Builders

          Sciame Construction, LLC   i 14 Wall Street 2nd Floor New York NY 10005 United States


          PROJECT:                CUNY New Academic Building                       date sent         1/23/2017
                                  CUN-901
                                                                                   RETURN BY         1/30/2017

          SUBJECT                 1130 - Design Movement between                   RFI ID            1130
                                  the Auditorium and Main Building

               YPE                RFI                                              TRANSMITTAL ID    13818

          PURDOSE                 To Answer                                        /I A              Info Exchange

         QUESTION:                In reviewing submittal 084426-007-0^/he Design Team included a
                                  comment that "The     uctural adecij^dcy of this anchor and the relative
                                  movements between aucTf          roof and main building stiil has not been
                                  submitted." Please define what the relative movement between the
                                  auditorium roof and main building is per design so that Whitestone can
                                  provide Yuanda with that information for analysis to ensure that the
                                  design movement was adequately addressed in the facade design.

         SUGGESTION

                               1. SHOP DWG SUBMISSION NUMBERS MUST BE IN SEQUENCE OF THE
                               PREVIOUS SUBMISSIONS.
                               2. THE CONCERN WAS PREVIOUSLY NOTED IN 2014 UNDER
         FRO!''                SUBMITTALS 084413-020-01 AND 084413-020-02 ON SHEETS D328, D329,
                               D331 AND Y52 TO VERIFY A LARGER MOVEMENT JOINT TO
               NAME
                               ACCOMODATE ROOF DEFLECTIONS. THE NOTE WAS ALSO INDICATED
                               ON RFIS 1033 AND 1033R1.
               Dan Dillon                                                                                            I00
                               3. REFER TO ATTACHED ESTIMATED ROOF DEFLECTIONS BY WSP.
                               NOTE: WSP CLARIFIED 50% OF THE SDL HAS ALREADY OCCURRED AND
                               THAT FIGURE CAN BE REDUCED. EVEN WITH THE 50% REDUCTION OF
                              THE SDL DEFLECTION, WE BELIEVE THE CONTRACTOR'S HEAD
               NAME
                              ANCHOR DETAIL MAY NOT ACCOMODATE THE ESTIMATED ROOF
                              DEFLECTIONS.
               Dan Grimaldi                                                                                          5279
                              4. REFER TO ASK- 266 FOR SUGGESTION FOR THE HEAD ANCHOR
                              DETAIL TO ACCOMODATE POTENTIAL MOVEMENT.
               Juan Mejia                 I   CI Ml 13   L.U3LI I IC1I I                                            H-83
                                                                           n.com


               Mindy No
                                                                           m.no@perkinseastman.
                                          Perkins Eastman                                           (212) 353-7366
                                                                           com

                                                                           P.CHEEVERS@perkinsea
               Paul Cheevers              Perkins Eastman
                                                                           stman.com




         r DPTES
                                                                                                            t
                                                                                                                I     PLAINTIFF'S
         Adam Giusti                             (Sciame Construction, LLC)
                                                                                                                i          EXHIBIT
         Athena Sountis                          (Sciame Construction, LLC)
         Christina James                         (Sciame Construction, LLC)                                     m


         Dan Dillon                                                                                         k
                                                 (Sciame Construction, LLC)
         Freddy Whitney                          (Sciame Construction, LLC)
         Harold Lander                           (Sciame Construction, LLC)

                                                                                                            Page 1 of 2
      WCC 004600
                Case 1:20-cv-01006-GHW Document 128-18 Filed 07/23/21 Page 3 of 9


                                                                   RFI Transmittal
                                                                 DATE:     1/23/2017
                                                                   ID:          13818

    Jamie Fundinger             (Sciame   Construction,   LLC)
    Joseph Asante               (Sciame   Construction,   LLC)
    Lily Chen                   (Sciame   Construction,   LLC)
    Luis Medina                 (Sciame   Construction,   LLC)
    Michael Pombo               (Sciame   Construction,   LLC)
    Ryan Murphy                 (Sciame   Construction,   LLC)
   Sean Smith                   (Sciame   Construction,   LLC)
   Timothy Keating              (Sciame   Construction,   LLC)




                                                                          Page 2 of 2
WCC 004601
                                                                                                         Case 1:20-cv-01006-GHW Document 128-18 Filed 07/23/21 Page 4 of 9




                                                                                                                                                                                  o

                                                                                                                                                                                      fe.7               c cc.iv
                                                                                                                                                                                                                         >" 'i(f(fc.2;                                    n
                                                                       (a;                                                                         ;b.5)                     t *
                                                                                                                                                                             (t ^                               ' L <? cs I
                                                                                                                                                                                                                                                             D
                                                                                                                                                                                                                                                                          •• p»
                                                                                                                                                                                                                                                                          O        C
                                                                                                                                                                                                                                                                                           ;•                         F                   ,G
                                                                                                                                                                                                                                                                                                                                                                                               ;n.i:                             j

                                                                        (-                                                                                                   ip
                         !                                                                                                                                                                                4.'-.                          4-
                                                                                                                                                                                                                                                                                   r-                                -I-                   4-                 *        —i-           '          4-
                                                                                                                                                                                                           ;                                                                                                                                                                                                                    H
                                                                                                                                                                                  i


                                                                                                                                                                                                                     f
                                         '.it >                                                                                                                                                                                                                                                .jL                                              ">
                                                                                                                                                          i                                                                                                  «sssg                                                                                                                                                                    T                           14;
                                                                                                                                                                                                                                                                                                                                                                        •:



                                                                                                                                                                                      Y       ",n               A                              it i|l'                            r-^rr
                                                                                                                                                                                                                                                                                                t                          i              ::
                                                                                                                                                                                                                                                                                                                                         —I
                                                                                                                                                                                                                                                                                                                                                     (f*fGS                                                      -;j."
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 13.9




                                                                                                                                                                                          *              -3£i
                                                                                                                                                                                                                                                                                                                                   ;id
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 13.3
                                                                                                                                                                                                                                                                                   ;-
                                      («>                              7—.                                                   -4—-a—4
                                                                                                                                                                                                                     r                                            ;
                                                                                                                                                                                                                                                                                                i4C                                                                                                                             ; -
                                                                                                                                                                                                                                                                                                                                                                                                                                              9                           1»
                                                       "!
                                                                                                         w-                                                                                                                                                                                                                                                   ^S?r                       -
                                                                                                                                                                                                                                                                                                                  t- X i                 La i             I
                                     1 12)
                                                                                     j
                                                                                         nfffW           irj
                                                                                                           OfO            2_       J
                                                                                                                                       -a—W-
                                                                                                                                                                                                                                                                                                                                                                                                         Wait   •}!>_



                                                                                                                                                                                                                                                                                                                                                                                                                                                                (12*)     Parkins Eastman
                                                                                                          K ^          _ I                                                                                     ! f~                                                                                                                                                     ja.
                                                                                                                                                                    > jv                  : r i>                                         r V                                  t                          "tfTg n#i                                                                                                                                              11.9                  rjSg-
                                                                                                                                                                    f a                   i i «                                                                                                                                                                   i-= -Ji
                                                                                                                                                                                                                                         n                        I        (« ,-) i Fr'                           Li l' r -fe»!a»                                                                               sss
                                                                                                                                                                                                                                                                                                                                                                             —fi-
                                                                                                                  »>                                                                                                                                    ->
                                                                                     •i
                                                                            ii           I
                                                                                                                                                                    ? ;>
                                                                                                                                                                                              •I    <i

                                                                                                                                                                                                                                                   wt-.t; '.t t{.                                                                                                                                                         j$-i!                                          Ess::;™
                                                           I
                                                                                h»u* 1                          J? ill!                                                      £J i SS                                                                11 -                      .        I                     .„{,     1        1                                  5I
                                                                                                                                                                                                                                                                                                                                                                                         i   ' I .       "'"" -J-''
                                                                                                                                                                                                                                                                                                                                                                                                                             mi
                                                                                                                                                                                                                                                                                                                                                                                                                          I -|            '
                                                                                                                                         T!                                  ^            •                                                                                                                                                                                                                                                                              SMB
                                                                                                 :                                                    1                                                                      F                                                                                                                       ii
                                                                                                                              t
                                                                                                                                                                                                                                                    ;<
                                                                                                                                                                                                                                                                                                                                                                                 J
                                                                                                                                                                                                                                                                                                                                                                                                           -1             -I \ vj" i,.i
                                                                                                                                                                                                                                                                                                                                                                                                                                   u| |
                                         11
                                                       1
                                                                       T-
                                                                                             jL                        a-i-jii— ±
                                                                                                                                                                                                                             5       <         ?
                                                                                                                                                                                                                                                                                                                                                     fl
                                                                                        J                                                                                                                  if
                                                                                                                                                                                                                             :

                                                                                                                                                                                                                             I
                                                                                                                                                                                                                                     -

                                                                                                                                                                                                                                     1        5     sti-i                                                                      *M*,                                                                                         f                 5
                                                                                                                                                                                                                                                                                                                                                                                                                                                      i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         a™?,..               i

                                                                                -Wl ij.m*                                                                                                                                                                                     •" *' LM -s4r|S ' aEr!2j                                                                       -                                                            I
                                                                                                                                                                                                                                                                                                                                                                                                                                                          .    10.7      i=P~-
                                                                            8                                                                                                                                                                                                                                                                                                                                                                     4'<1>
                                                                            S »!',?• I       ;L                                                    V                                                                                                .             -T . , -ir-i-                                                V"«H                                                                                                                                      WEt-™-
                                                                                                                                                                                                                                                                                                                                                                  liiiia
                                                                                                                                                                                                                         i                                                                                                                                                                                                  f %                                          SsSt—
                                                                                     fe, "%».>'_                                                                         I                                                                                                                                                                                                                             "RlMll •*;•       ft
                                     (io\
                                                       I
                                                                                                 i-=4- -i                                                                                                                                           dp mira ?T                                                                                                    —    m                                                                                                h5E, ._
                                                                                                                                                                                                                                                                                                                                                     •*                                                                  ..."    .

                                                                                                                                               C*P                                    i-            r                                                                                                u                                                                                                                                                                  ssL...
                     I                                                               f                                                                        '     i 5                                                                                                                                                                                                                                 ViiCT   J>
                                                                                                                                                                                                                                                                                                                                                                                                                                                  n           19.2)
                                                                                                                                                11 "              •• f                                                                                                                                                                                                                                                                                                  iTvFETir...^
                                                                                                                                                                                      •                    1 i
                                                                        I                                                                      9 Jj i " f                                                                    •'• -y—           W                      -l                   H                                                                                                                              i! r-                               -.9.1)
                                                                                                                                               S                    if G'v '                                    "1
                                                                                                                                                                                                                                                                                                                     T                                                                        is
                                     9 I                                                                                                                                                           NOTE WSP NOTED
                                                                   I-
                 I                                                                   WIHI-t          I   li^T
                                                                                                                                                                                                   THAT APPROX 50% OF                                                             O                                                                                                                                                                                     SSssw,.-
                                                                                                                                                                             I                     SDL HAS ALREADY
                                                                                              ?] "I"" <"• . £                                                                                      OCCURRED AND THAT                                                                                                                                                                                                                                                    CITY TECH
                                                                                                                                                                                                                                                        )             1                                  AUDITORIUM ROOF FRAMING PLAN
                                                                   I                                                                                                                               FIGURE CAN BE
                                                  ii                                I 1                                                        J.                                                                                                                                                        Scms W.rn"                                                                                                                                                     ACADEMIC
                                                                                                          1                                    a                                                   REDUCED IN THE                                                                                        BftTE;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        BUILDING
                                                                             urn '           !            —I                                   I- 1                                                ESTIMATION OF THE                                         ji

                                                                                                                                                                                                                                                             o
                                                                                                                                                                                                                                                                                  I
                                                                                                                                                                                               TOTAL DEFLECTION.
                                                                                                                               !                                                                                                                                                   r
                                     0
                                                                                                                                               0.
                                                   I

             I                                    "i
                                                               ;                                         is. .. 8
                                                                                                                                                                                                               51 C
                                                                                                                                                                                                                  T J
                                                                                                                                                                                                               .-;=J=            i
                                                                                                                                                                                                                                                                                  s                      Msmm                                                                                                                                                           wawwimt
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        MECH. MEZZ. AND
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        AUDITORIUM ROOF
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        FRAMING PLAN
                                     /)           J.

                                                                                                                                                                                                                                                                                                                                                     ESTIMATED ROOF
                                                                                                                                                                                                                                                                                                                                                     DEFLECTIONS:                                                                                                       S-1 33.00
                                                               MEC HAW ICAL MEZ2ANINE FRAMING PLAN
                                                               fCA.c  tTo7'                                                                                                                                                                                                                                                                          NOTE WSP NOTED THAT APPROX 50% OF
                                                                SBIE.
                                                                                                                                                                                                                                                                                                                                                     SDL HAS ALREADY OCCURRED AND THAT
                                                                                                                                                                                                                                                                                                                                                     FIGURE CAN BE REDUCED IN THE
                                 I                                                                                                     ijas?
                                                                                                                                                                                                                                                                                                                                                     ESTIMATION OF THE TOTAL DEFLECTION


                                                                   | ^fes-
                             l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  '   -
WCC 004602
                                                    Case 1:20-cv-01006-GHW Document 128-18 Filed 07/23/21 Page 5 of 9



                 V
                                                    -f                                                       L-
                                                                                                                                             "t
 'V->v                    F
                                                                            /
                                                                                Eb__   r~\w
                                                                                       V'       »   <
                          f



                                                    I
                                                    i                                                                   K:
                                                                       'J
                                    ?P                                                                                        rr
                                         alum frame
                                         ribs for                                                                                        alum frame
                                         support                                                                                         ribs for

                                                                                                                              /          support

                                                                                                                                                                    V;
                                                                                                        ••
                 5                                  movement
             V

                                                    slot                                                                                    movement
         <
                                                                                                                                            slot
                                                         Structural silicone

up
' *V
                                                         joint may need to
                                                         accommodate
                                                                                          (
                                                                                            L


                     »'
                                                         forces from
             lie. t±                                                                                                                           Structural silicone
                              A>.
                                                         cantilevered reaction                               4-4                   •>5
                                                                                                                                               joint may need to
                     ~ Jf^                                                                                                    1
                                                                                                                                              [accommodate
                          ss                                                                                                 ; p               forces from
                                                                                                                                               cantilevered reaction
                                                                                                                        4'



                                                                                                                   f'Fl

                          *
                                                                Gasket instead of                                   *                      -IStructural silicone.
                                                                sealant.


             HEAD ANCHOR UP
                                                                                                        HEAD ANCHOR                         ASK-266:
             POSITION:
                                                                                                        DOWN POSITION:
                                                                                                                                            WT-3 HEAD ANCHOR
                                                                                                                                            DETAIL: RFI 1130
                                                                                                                                            01/27/17
       WCC 004603
                     Case 1:20-cv-01006-GHW Document 128-18 Filed 07/23/21 Page 6 of 9
                                                                                                                          ; I       ;

I!                                                                                                                              :
                                                                                                                                                •ihjijii
                                                                                                                                            L
ill
 I1
£

                         s
                                                                                                                i
                                                                                                                i
                                                                                                                           i HI
                                                                                                                    i   h! * I!                      1
                                                                                                                5   MI!! II III!
                                                                                                                f IBM ! I I i 8 j ;
                                                                                                                P- 1 Sill 111 ill i                             i

                         t
                             l
                                                                                                                m
                                                                                                                ?!! IQliSSlB
                                                                                                                                  i             ill*
                                 4-\
                                                           1


                                                CSfe                                                                                    i                       !
                                                                                                                                                            _a
                                                                                                                                                           cn
                                        JOl-2




                                                                                             I    I         E                                               i
                                                                                                                                                           Is
                                                                                             Mm
                                                                                                                                                           <5
                                                                                         J                                                                 »§
                                                                                     !
                                                                                     f                                                                     "1
                                                                                                                                                           11
      ^^ihii HDivn                                                                   t                                                           3W1 HOlYt'i©
                                                                                                       r




                                                                          III•=
                                                                                                 KM"                       i.

                                                                          2

                                                                          m
                                                                          g = 2

                                                                          211
                                                                      '   £§!
                                                                      -   -is !
                                                                          s?- =
                                                                                 8
                                                                                                      $<•
                                                                          < -as
                                                                                                 &
                                                                                                 v!
                                 m*?&              i                        ::                                                                  ::
                                                                            :
                                                                                                                     ii                         =

                                 WM                il                       II                   vj                  II                         S
                                                                                                                                                a




                                 '$kwm                  ^JrL: —
                                                                  i



 ©3M1H01YK           '                                                                                                                          3M1H01W©
                 -
                                   i>
                 :                                                                   I
                     3                                                               0




                                                                                                                                                                    I
                                                                                                                                                                    I
                                                                                                                                                                    i
                           Case 1:20-cv-01006-GHW Document 128-18 Filed 07/23/21 Page 7 of 9


                                                                                                                                                                                                                          Itvuw Response Rocoivcd
                                                                                                                   Glass is sitting on roof Connection                                                                    F. J. Sciwne Construction
                                                                                                                                                                                                                                  09 07/701 4
                                                                                                                   above must accommodate all vertical
                                                                                                                   movements


                                                                                                                   The glass must transition from hanging
                                                                                                                   to silting at some location.          Show
                                                                                                                   where this happens on elevations and
                                                                                                                   add required details. Note, we expect
                                                                                                                   this to happen at a column line where
                                                                                                                   there will be little vertical movements




                                                                                                                                                                      9
                                                                                               JL
             I—
                                                                                                    ;                                                                               "1




                                                            Add section
                                                            for joints




                                                                                     10'
                                                                                                            jt


                                                                                           d                 ilt

                                                                                                _



                                              (5353
                                                                                     \

                                                                                                                                     ar-u/r

                                              jr.;]
                                                      p i     .
                                                                          v~                            U
                                              @13
                                                      Brr.cc
                                                                          >'                                                                   BY tvee
                                                                                                                                                          fP«l



                                                                               r "




                                                                                                             K


                                                                                                                                                                                                                                il?
                                                                                                                                                                                                                         |=F
                                                                                                                                                                                                                                           IS"
                                                                                                                                                                                                                           iimusiKCt


                              I'M                                                                       S*           1                        w*
                                mi                                                                                                                          ^    m,                                                       ssss
                                                                          J                                                                                                                                               issss,
                              •Ulllfti c
             r___




             r-                      :>-3jr
                                                                                                                                                                          "* "**   Wr-                                                   ImSm
                    %
                    5
                                     .if                                                                                                                                                                                 E
                    ft                                                                                                                                                                                                   ll cn r. wKiDowsttanns design,

                    ,«N.                                                                                                                                              i                                                                  w

                                                                                                                                                                                                                                     1IILE,
                                                                                                                                                                                                                                     city •
                                                                                                                                                                                                                                     ACADEMIC
                                                                                                                                                                                                                                         BUHDWG




                                                                                                                                                                                                                             V:'"(   "




                                                                                                                                                                               [WT1, 3. & 8, ALT 1st Review 2014-10-09
                                                                                                                                                                              .(Submittal 084413-020-01
WCC 004605
                                                                    Case 1:20-cv-01006-GHW Document 128-18 Filed 07/23/21 Page 8 of 9



                                                                                                                                                                                                                                                                     >nso RccotvtxJ
                                                                                                                                                                                                                                                    r"~R.            Construe Uon




                                                                          See D303 to
                                                                                             Do not               1          A
                                                                          reduce caulk
                                                                                             square cut           1
                  Gap between bottom of glass                             joint
                                                                                             corners of
                  and extrusion does not seem
                  large enough to accommodate
                  movements • including
                                                                                             algss,               I                                                      9
                  movements of roof beam at
                                                                                                         r-ifr
                  bottom     Verify adequacy
                                                                    t*-    , h    J

                                                                                             /
                                                                                                 /                                                                       +


                  [GMj                                                                       /
                  E]
                              [Show
                              (sections at    !
                              [joints.        ;                                                                                                                                       I LS08 1
                  [ALMl
                                         V.            j£_
                                                                                                                  jj«L                            I
                  iDROtl
                                                                                                                                                                                                            <
                  [LsaSl                                                                                                                  I                                           |SG04]
                           BYWCC
                  HI                                  -A ..7.J.J3                                                                                                            SYY/CC
                                                                                                                                                                                      [Ml
                  [SG461
                                                  :                                                                                                   -
                  [LS03]
                           BY WCC                                                                                                                                                     ISG29I
                  fposl

                  [SG47]
                                                                                                                                    m
             !
                     ?
                      "

                                                             .1                                                                               \                                                                                                      KGYPlAKi


                                                                                         I
                                                                                                                                                                                                                                        A
                                                                                                                                                                                                                                          •!
                                                                                                     Calculations I
                                                                                                     are required j
                                                                                                     for bracket         ;
                                                                                                     and weld to |                                                                        All field weld

             L.                                                                                      structure.                                                                          must be
                                                                                                                                                                                         specified.
                                                                                                                                                                                                                                                    I="
                                                                                                                                 2'-10h
                                                                                                                                                                                                           M,

                                                                                                                                                               i
                                                                                                                                                          Specify                                                                                   ARCHITECT i
                                                                                                                                                                                                                                                    itHSSSEASWAH
                                                                                                                             A
                                                                  Specify                                                                                 fasteners                                                                                 ItSTFtHAWNUE
                                                                                                                                                                                                                                                    NSWYOWtt IKU1
                                                                  fasteners                                                                               and spacingj                                                                              consuitant.
                                                                  and spacing.
                                                                                                                                                                                                                                                    SSSSSt^.
                                                                                                                                                                                                                                                    iinfjvK-tiou.iiwKwiHiynitovs




                                                                                                                                                                                                                                                                   W

                                                                                                                                                                                                                                                              IIILEi
                                                                                                                                                                                                                                                                  CITY   TCCM

                                                                                                                                                                                                                                                                  ACADEMIC
                                                                                                                                                                                                                                                                  BW.KHG




                                                                                                                                                                                                                              A
                                                                                                                                                                                                                                                    OnrwIttalMt




                                                                                                                                                                                                           WT1, 3. & 8, ALT 1st Review 2014-10-09
                                                                                                                                                                                                           Submittal 084413-020-01


WCC 004606
                             Case 1:20-cv-01006-GHW Document 128-18 Filed 07/23/21 Page 9 of 9



                                                                                                                                                                                                              rr«i   i»mo Con-
                                                                                                                                                                                                                     0«02f2014




                                                                                                                                                            D




                                                                                                                              V-T




                                                                                                                                                            I-
                                                                                        r            5'




                                                                                                 I




                                                                                                                     11




                                                                                                                                                                 Specify ;ill
                                                                                                 i                                                               screws and
                                                                                                          It                                                     spacings.




                              i
                                                                                                                                                                          \
             By Y/CC



                                                                                                                                                            I                 I
                                                                                                                                                          =4:

                                                        i
                                                                        jk_

                                           -rW+P.


                                            I                                      >

                                                                                                           Bottom of this condition shows glass sitting


                                                                                                                                                                                                                   "I?
                                                                                                                                                                                       BY WCC
                                                                                                           on roof beam (which wo believe is correct.)
                                                                                                           Movement must be accommodated in this
                                                                                                           connection.
                       V   ki -                             <:i-                       m=r                 See deflections of roof beam.

                                                    -
                                                            \ ii r -
                                                              A
                                                                                            4i
                                                                                                                                                                                   I
                                                                                                                                                                                                              ii=F
                                                             i| -.j -         q-1-                                                                          1-                         BY WCC
                                                                                                                                                                                                («»]]


                                                                        ill jJjL
                                  V-T
                                                                                                                                                                                                              SSSSL,
                                   IaHTI
                                                                                                                                                                                       BY WCC
                                                                                                                                                                                                fPgf
                                                                                                                                                                                                              ISFITUIAVFHUE


                                                                                                                                                                                                                                          ]
                                                                                                                                                                                                GUI
                                   D                                                                                                                                                                          cm« whidoy.'sijociIp; iV-iwi.


                                                                                                                                                                                                                         w
                                                                                                                                                                                  _l
                                                                                                                                                                                                                       rnir.
                                                                    J*L                                                                                                                                                city    n   H


                                                                                                               _2_
                                                                                                                                                                                                                        BL*D(MG




                                                                                                                                                                                                    A
                                                                                                                                                                   iWT1 . 3. & 8, ALT 1st Review 2014-10-09
                                                                                                                                                                  JSubmiltal 084413-020-01
WCC 004607
